Case 19-31483-ABA       Doc 15    Filed 11/27/19 Entered 11/27/19 11:34:58            Desc Main
                                  Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY

SALDUTTI LAW GROUP
Rebecca K. McDowell, Esq.
800 Kings Highway North, Suite 300
Cherry Hill, NJ 08034
(856) 779-0300
(856) 779-3362 FAX
Attorney for Creditor Jersey Shore Federal Credit Union
________________________________________________________________________
IN RE:                                             : CASE NUMBER: 19-31483-ABA
                                                   :
EDWARD J. HOVATTER and                             :
KIMBERLY MACALUSO HOVATTER,                        :
                                                   : CHAPTER 11
                       Debtors.                    :
__________________________________________:

                ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

      Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned

enters an appearance in this case on behalf of Jersey Shore Federal Credit Union. Request is

made that the documents filed in this case and identified below be served on the undersigned at

this address:

                                      Saldutti Law Group
                                 Rebecca K. McDowell, Esq.
                                    800 N. Kings Highway
                                            Ste 300
                                Cherry Hill, New Jersey 08034
                               Email: rmcdowell@slgcollect.com


                                            SALDUTTI LAW GROUP


                                            /s/ Rebecca K. McDowell
                                            REBECCA K. MCDOWELL, ESQ.
Dated: November 27, 2019
